Citation Nr: 1729008	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  07-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975, and from August 1990 to September 1991, with additional periods of active duty for training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As a matter of background, this matter has previously come before the Board in September 2011, January 2014, December 2015, and February 2017.  Following the most recent remand, which also included the issue of service connection for a right shoulder disability, the RO issued a May 2017 rating decision which granted service connection for a right shoulder rotator cuff tear with acromioclavicular joint osteoarthritis, and assigned a disability evaluation of 20 percent.  As that constitutes a complete grant of the benefit sought on appeal, that issue is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets any additional delay in the adjudication of this claim, another remand is necessary in order to provide the Veteran with an adequate VA examination.  Barr v. Nicholson, 21 Vet. App 303, 311 (2007) (once VA undertakes to provide an examination, it must provide an adequate one); see also Stegall v. West, 11Vet. App. 268 (1998) (a remand by the Board confers upon an appellant a right to compliance with that remand).  

In its most recent remand, the Board requested that a medical opinion be rendered regarding the Veteran's left knee disability, which addressed all of the issues on appeal.  Unfortunately, the Board finds that the questions it put forward at that time were not answered adequately.  

Specifically, the Board requested that the examiner comment on a January 1974 notation in the Veteran's service treatment records of his left knee locking and feeling sore.  The examiner did not address this evidence at all.  Further, in discussing whether the Veteran's left knee disability was aggravated by his period of active duty for training in March 2003, specifically, a fall that occurred at that time, the examiner merely stated that there was no diagnosis of a knee disability in the record from 2003.  However, that an injury was diagnosed at that time, and whether the fall itself may have contributed to further worsening of the preexisting knee disability are different questions.  The law requires that the latter be answered per the Board's prior remand orders.  

In light of the above, an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim. 

2. Forward the claims file to the examiner who rendered the March 2017 medical opinion for an addendum to that opinion.  Of the March 2017 examiner is not available, forward the file to a suitable examiner for the requested addendum opinion.  The need for a new examination is left to the discretion of the examiner selected to provide the opinion.

The examiner is requested to review the claims file and answer the following questions:

* Whether it is at least as likely as not that the Veteran's preexisting left knee disability, as noted in the December 1973 entrance examination, was aggravated beyond its natural progression by any period of active service.  Specifically, the examiner should include a discussion of the January 1974 notation in the Veteran's service treatment records of his left knee locking and feeling sore.

* Whether it is at least as likely as not that the Veteran's left knee disability underwent a permanent increase in severity beyond its natural progression by any period of active duty for training (ACDUTRA).  The opinion should specifically include a discussion of the fall during ACDUTRA in March 2003 (here the Board reminds the examiner that the question is not whether the Veteran was diagnosed with a specific knee injury following the fall, but whether the fall itself, as described by the Veteran, aggravated his already existing knee disability).  The examiner is also advised of an April 1999 treatment record concerning the injury to the left knee in a motor vehicle accident.    

All opinions should include a discussion of the facts, as requested above.  It would be of assistance to the Board if any opinion rendered included citation to known medical principles, medical treatise evidence, or evidence in the record, where appropriate.

3. Thereafter, readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




